Name: Commission Regulation (EC) No 1354/98 of 26 June 1998 correcting Regulation (EC) No 1254/98 fixing representative prices and additional import duties in the poultrymeat and egg sectors and for egg albumin, and amending Regulation (EC) No 1484/95
 Type: Regulation
 Subject Matter: prices;  cooperation policy;  trade;  EU finance;  animal product
 Date Published: nan

 EN Official Journal of the European Communities27. 6. 98 L 184/33 COMMISSION REGULATION (EC) No 1354/98 of 26 June 1998 correcting Regulation (EC) No 1254/98 fixing representative prices and additional import duties in the poultrymeat and egg sectors and for egg albumin, and amending Regulation (EC) No 1484/95 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organisation of the market in eggs (1), as last amended by Commission Regu- lation (EC) No 1516/96 (2), and in particular Article 5 (4) thereof, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organisation of the market in poultrymeat (3), as last amended by Commis- sion Regulation (EC) No 2916/95 (4), and in particular Article 5 (4) thereof, Having regard to Council Regulation (EEC) No 2783/75 of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin (5), as last amended by Commission Regulation (EC) No 2916/95, and in par- ticular Article 3 (4) thereof, Whereas Commission Regulation (EC) No 1254/98 (6), fixes representative prices and additional import duties in the poultrymeat and egg sectors and for egg albumin and amends Regulation (EC) No 1484/95; whereas a check has shown that the Annex is not in accordance with the opinion delivered by the Management Committee; whereas the Regulation in question should be corrected, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 1254/98 is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 27 June 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 June 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 282, 1. 11. 1975, p. 49. (2) OJ L 189, 30. 7. 1996, p. 99. (3) OJ L 282, 1. 11. 1975, p. 77. (4) OJ L 305, 19. 12. 1995, p. 49. (5) OJ L 282, 1. 11. 1975, p. 104. (6) OJ L 173, 18. 6. 1998, p. 12. EN Official Journal of the European Communities 27. 6. 98L 184/34 ANNEX ANNEX I CN code Description Represen- tative price ECU/100 kg Additional duty ECU/100 kg Origin (1) 0207 14 10 Boneless cuts of fowls of the species gallus 216,6 25 01 domesticus, frozen 249,9 15 02 247,3 16 03 265,7 10 04 265,7 10 05 1602 32 11 Preparations uncooked of the species gallus 221,6 20 01 domesticus 250,2 11 02 232,7 16 03 1602 39 21 Preparations uncooked other than turkeys and of the species gallus domesticus 221,6 20 01 (1) Origin of imports: 01 China 02 Brazil 03 Thailand 04 Chile 05 Argentina.'